t c memo united_states tax_court glenyce r peterson petitioner v commissioner of internal revenue respondent docket no filed date terry l moore for petitioner mark j miller for respondent memorandum findings_of_fact and opinion wright judge respondent determined deficiencies in petitioner’s federal_income_tax for taxable years and in the amounts of dollar_figure and dollar_figure respectively respondent further determined that petitioner is liable for additions to tax under sec_6651 in the amount of dollar_figure for taxable_year and in the amount of dollar_figure for taxable_year for failing to timely file tax returns for those taxable years respondent also determined that petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure for taxable_year and in the amount of dollar_figure for taxable_year the sole issue for decision is whether petitioner qualifies for innocent spouse relief under sec_6013 for either taxable_year or we hold that she does not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein at the time the petition was filed in this case petitioner resided in menomonie wisconsin petitioner and her former husband carl l peterson mr peterson were married in they were divorced in the couple filed a joint federal_income_tax return for taxable_year on date they filed their joint federal_income_tax return for taxable_year on date petitioner received a bachelor's degree in home economics from the university of wisconsin in she received a 1unless otherwise indicated all section references are to the internal_revenue_code in effect during the year in issue and all rule references are to the tax_court rules_of_practice and procedure master's degree in home economics from the same institution in after receiving her degrees petitioner became a school teacher teaching at both the junior high and senior high school levels she continued teaching at the high school level until when she became a professor of home economics at the university of wisconsin located in stout wisconsin since petitioner has been a college professor petitioner's expertise lies in the area of textile design and quality analysis petitioner's former husband mr peterson was an attorney who practiced law in menomonie wisconsin during the years at issue he was granted a power_of_attorney over the financial affairs of martha burgess burgess in following the death of her husband mr peterson served in this capacity until burgess' death in after burgess' death her brother ralph grundman grundman was appointed administrator of her estate the estate grundman retained mr peterson to serve as the estate's attorney in date grundman died and his widow edna edna replaced him as administratrix of the estate mr peterson suffered a stroke in date sometime after date edna in her capacity as administratrix of the estate began receiving notices regarding the estate's delinquent tax status this concerned edna and she initiated an inquiry into the estate's condition an accounting of the estate's assets provided by mr peterson was incomplete and his affiliation with the estate was terminated in date soon thereafter edna hired roger schilling schilling a certified_public_accountant to perform an extensive examination of the estate schilling's examination revealed that mr peterson had misappropriated dollar_figure from the estate during and dollar_figure from the estate during in date mr peterson was indicted on three counts of theft under wis stat sec_943 b west mr peterson pleaded guilty to two counts and was sentenced to years in prison in addition to mr peterson's occupation as an attorney and petitioner's occupation as a college professor the couple also owned and operated a beef farm during the years at issue the name of this farm was mill road limousins during the years at issue petitioner and mr peterson maintained at least joint bank accounts at local financial institutions one of these accounts was with valley bank the valley account and the other was with menomonie farmer's credit_union the menomonie account the couple conducted their personal and business affairs from both accounts between date and date petitioner and mr peterson wrote checks against the valley account totaling dollar_figure of this amount petitioner wrote checks totaling dollar_figure and mr peterson wrote checks totaling dollar_figure the records for the valley account indicate that the account had a balance of dollar_figure on date and dollar_figure on date between date and date petitioner and mr peterson wrote dollar_figure worth of checks against the menomonie account of this amount petitioner wrote checks totaling dollar_figure and mr peterson wrote checks totaling dollar_figure an employee named jeff white who worked for the petersons wrote checks against the account totaling dollar_figure the records from the menomonie account indicate that the account had a balance of dollar_figure on date and dollar_figure on date petitioner managed the account records for both of these accounts mr peterson prepared the couple's federal_income_tax return that return reflects the following amounts of gross_income wages interest other gains gross rents gross farm income total dollar_figure big_number big_number big_number big_number dollar_figure the couple's return also reflects the following tax withholdings and expenditures federal_income_tax withholdings social_security_tax withholdings state tax withholdings rental expenses farm expenses depreciable assets purchased total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 2it is unclear from the record who wrote the remaining dollar_figure worth of checks accordingly as reflected on the couple's tax_return a difference of dollar_figure exists between the amount of gross_income and total withholdings and expenditures none of the funds that mr peterson misappropriated in was reported on the couple's joint_return for that year and because their beef farm operation generated large business_losses that offset the couple's reported income the couple reported no federal_income_tax liability for taxable_year prior to signing the couple's joint_return petitioner examined its content and expressed concern with a farm loss but nonetheless signed the return in date mr peterson's daughter lucy an attorney practicing in mr peterson's firm informed petitioner that mr peterson had embezzled an undetermined sum from the estate prior to this time petitioner had no actual knowledge of the embezzlements when petitioner was examining the couple's joint_return for she asked mr peterson whether the embezzled funds were being reported on the return mr peterson replied in the affirmative and informed petitioner that dollar_figure was being reported on a schedule c attached to the return in order to account for the funds that he embezzled during having limited this amount to dollar_figure dollar_figure of the amount mr peterson misappropriated in was not reported on the couple's joint_return respondent determined that the amounts of unreported embezzlement income in and were dollar_figure and dollar_figure respectively the parties now agree however that the actual amounts of unreported income were dollar_figure and dollar_figure for and respectively opinion as a general_rule a husband and wife who file joint tax returns are jointly and severally liable for federal_income_tax due on their combined incomes sec_6013 74_f3d_1528 7th cir revg tcmemo_1994_241 25_f3d_1289 5th cir affg tcmemo_1993_252 sec_6013 however mitigates this general_rule to some extent park v commissioner supra nonetheless congress regards joint_and_several_liability as an important counterpart to the privilege of filing joint tax returns which generally results in a lower tax on the combined incomes of spouses than would be due were they to file separate returns and any relaxation of the rule_of joint_and_several_liability depends upon compliance with the conditions of sec_6013 57_tc_373 however because of its remedial purpose the innocent_spouse_rule as sec_6013 is commonly referred must not be given an unduly narrow or restrictive reading 53_f3d_523 2nd cir affg in part and revg in part tcmemo_1993_549 509_f2d_162 5th cir the question of whether a taxpayer has established that he or she is entitled to relief as an innocent spouse is one of fact park v commissioner supra pincite pursuant to sec_6013 an innocent spouse is relieved of liability if he or she proves that a joint_return has been made for a taxable_year on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of the other spouse he or she did not know and had no reason to know of such understatement when he or she signed the return and after consideration of all the facts and circumstances it would be inequitable to hold him or her liable for the deficiency in income_tax attributable to such understatement see 86_tc_228 affd 826_f2d_470 6th cir petitioner bears the burden of establishing that each of the four requirements of sec_6013 has been satisfied purcell v commissioner f 2d pincite sonnenborn v commissioner supra pincite moreover the requirements of sec_6013 are conjunctive a failure to meet any one requirement prevents a spouse from qualifying for relief park v commissioner supra pincite purcell v commissioner supra 94_tc_126 affd 992_f2d_1132 11th cir the parties agree that petitioner and mr peterson filed a joint_return for each of the taxable years at issue the parties also agree that there is a substantial_understatement of tax attributable to grossly_erroneous_items of mr peterson for each of the taxable years at issue respondent contends however that petitioner knew or had reason to know of such substantial understatements and that it would not be inequitable to hold her liable for the deficiencies attributable to those understatements petitioner disagrees sec_6013 in resolving whether petitioner had reason to know that the returns she signed for the years at issue contained substantial understatements within the meaning of sec_6013 the court must inquire whether a reasonably prudent person under the circumstances of petitioner could have been expected to know at the time of signing each return that each such return contained a substantial_understatement or that further investigation was warranted 59_f3d_374 2d cir affg tcmemo_1993_390 park v commissioner supra pincite citing sanders v united_states supra pincite and n bokum v commissioner supra pincite the relevant knowledge is of the transaction giving rise to the income omitted from the return rather than of the tax consequences of such transaction 524_f2d_617 7th cir consequently a spouse who has reason to know of such a transaction does not qualify for relief as an innocent spouse park v commissioner supra sanders v united_states supra additionally a spouse may have a duty to inquire further if he or she knows enough facts so as to be placed on notice of the possibility of a substantial_understatement 897_f2d_441 9th cir affg tcmemo_1987_522 factors to be considered in determining whether a taxpayer had reason to know within the meaning of sec_6013 include the level of education of the spouse seeking relief the alleged innocent spouse's involvement in his or her family's financial and business activities any substantial unexplained increase in the family's standard of living and the culpable spouse's evasiveness and deceit about the family's finances resser v commissioner supra pincite in reaching our decision we consider the interaction among these factors and different factors may predominate in different cases bliss v commissioner supra pincite with respect to each taxable_year at issue we find that petitioner has failed to establish that she had no reason to know that the return contained a substantial_understatement we first consider petitioner's level of education it is clear from the record as well as from our observations at trial that petitioner is a highly educated intelligent woman she holds undergraduate and graduate degrees from a respected academic institution not only has she taught at the high school level but she has been a university professor for nearly years despite such accomplishments and experience however petitioner argues that because her area of expertise is limited to the study of fabrics and clothing rather than business and accounting we should attribute little if any weight to her academic degrees and status as a professor we reject petitioner's efforts to attenuate her academic accomplishments by pointing to the nature of her expertise based on the record in the instant case we are satisfied that a reasonably prudent taxpayer with petitioner's education would have had the ability to understand that there was a substantial_understatement on each of the joint returns while it is not uncommon for courts to conclude that highly educated intelligent taxpayers are entitled to innocent spouse relief cf resser v commissioner 74_f2d_1528 7th cir 53_f3d_523 2d cir foley v commissioner tcmemo_1995_16 robertson v commissioner tcmemo_1992_32 the facts of the instant case do not support a similar conclusion we do not believe that it was necessary for petitioner to have possessed specialized knowledge and education in order for her to have had reason to know income was being omitted from her joint returns this case does not involve transactions the nature of which would require special understanding or knowledge to appreciate rather it involves the omission of embezzlement income cf resser v commissioner supra that mr peterson's law practice may have been complex in nature and despite petitioner's professed lack of knowledge with respect to the operation of that practice is inconsequential accordingly we find that petitioner's level of education supports respondent's claim that petitioner knew or had reason to know of the substantial understatements contained in the joint returns for both taxable years at issue the second factor we consider when assessing whether a taxpayer had reason to know of the existence of a substantial_understatement at the time such taxpayer signed his or her return focuses on the taxpayer's involvement in his or her family's business and financial affairs we separately analyze this factor with respect to each taxable_year at issue taxable_year petitioner managed her family's checkbooks during taxable_year she also was her household's principal bill payer during taxable_year petitioner drew checks totaling approximately dollar_figure against the family's bank accounts similarly petitioner's former husband drew checks totaling approximately dollar_figure against the accounts additionally another dollar_figure was drawn against the accounts consequently at least dollar_figure passed through these accounts during taxable_year this was approximately dollar_figure more than the gross_income of dollar_figure reported on the petersons' return for as manager of the bank accounts petitioner was obviously aware of this activity petitioner attempts to clarify this disparity by explaining that her former husband borrowed substantial amounts of money and cashed in various life_insurance policies during the proceeds from such loans and insurance policies petitioner contends more than account for the imbalance between the couple's earnings and expenditures_for taxable_year at trial however when questioned whether she could substantiate such allegations petitioner explained that although she possessed documentary proof of the above-referenced loans she had not brought such documentation to court moreover other than her own testimony petitioner did not offer any corroboration for her assertion regarding the life_insurance policies allegedly cashed in by her former husband although petitioner's testimony regarding the loans and life_insurance policies was not contradicted at trial we are not required to accept petitioner's self-serving testimony if we determine it to be improbable or questionable 456_f2d_145 6th cir affg tcmemo_1970_335 450_f2d_1239 5th cir affg tcmemo_1970_89 87_tc_74 see also 877_f2d_624 7th cir 166_f2d_659 7th cir furthermore it has long been settled that a party's failure to introduce evidence within his or her possession and which if true would be favorable to him or her gives rise to the presumption that if produced such evidence would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir see also 397_f2d_537 7th cir affg t c memo 925_f2d_180 7th cir petitioner also attempts to restrict the amount of weight we attribute to her involvement in her family's financial and business affairs by arguing that mr peterson's embezzlement activities occurred at his law office and not at the couple's residence explaining that the embezzled funds were funneled through the law practice and that she possessed minimal knowledge about such practice this argument is without merit as it attempts to shift our focus of inquiry from her family's financial activities to mr peterson's law practice granted petitioner may not have known much about her former husband's law practice but she knew how much money the family was spending and how much it was reporting as income a taxpayer claiming innocent spouse relief cannot simply turn a blind eye to facts within his or her reach that would have put a reasonably prudent taxpayer on notice that further inquiry was necessary sanders v united_states f 2d pincite bokum v commissioner t c pincite 57_tc_732 even a cursory examination of petitioner's return should have placed her on notice that something was amiss the return listed expenditures and tax withholdings totaling approximately dollar_figure of this amount roughly dollar_figure is attributable to assets acquired for the beef farm and dollar_figure is attributable to out-of-pocket schedule f expenses despite whether petitioner was aware of the tax withholdings or even the depreciation_deductions claimed on the return she was fully aware of the out-of-pocket expenditures not only did she write checks in order to pay many of the farm expenses petitioner's former husband did not conceal the assets acquired for the couple's farm ie the vehicles farm equipment livestock etc in fact the nature of such assets make them noticeable so petitioner was undoubtedly aware of there existence in any event a summary review of the return indicates that even without regard to living_expenses the expenditures and tax withholdings totaled at least dollar_figure more than the dollar_figure reported as gross_income for taxable_year we conclude that petitioner had sufficient involvement in her family's financial affairs to put a reasonable person in her position on notice that the income reported in her return was erroneous or that further inquiry was warranted taxable_year just as she did for taxable_year petitioner managed her family's checkbooks for taxable_year on their return petitioner and her former husband reported dollar_figure of the dollar_figure that mr peterson had embezzled during the taxable_year petitioner maintains that at the time she signed the return on date she believed that all funds embezzled by mr peterson during taxable_year were reported on the return and that that amount totaled dollar_figure she claims that she specifically asked mr peterson whether all embezzled funds were reported on the return and that mr peterson assured her that the above-referenced dollar_figure figure accounted for all such funds further petitioner asserts that she inquired at mr peterson's law office as to whether anyone there knew the actual amount that mr peterson had embezzled during office personnel she testified told her that the estate had received special treatment and that as a result of such treatment and because no paper trail had been created the actual amount of mr peterson's embezzlement could not be determined petitioner also claims to have been told that the estate's file had been forwarded to an attorney unaffiliated with mr peterson's firm and that as a result she was unable to pursue the matter further respondent attempts to refute each of these allegations specifically she argues that because mr peterson was a known embezzler and had suffered from a memory-impairing stroke the prior year it was unreasonable for petitioner to accept his word that he had only embezzled dollar_figure in and that all such embezzled funds were reported on the couple's return instead respondent claims petitioner should have contacted the attorney who had replaced mr peterson as the estate's attorney in order to determine the validity of mr peterson's representation that all embezzled funds were accounted for in the return because petitioner did not conduct such an inquiry respondent contends that she failed to discharge her duty to inquire consequently respondent maintains that at the time she signed her return petitioner knew or had reason to know that such return contained a substantial_understatement we find respondent's argument in this regard unpersuasive we reject her assertion that petitioner was obligated wholly to discard the trust and confidence she had in mr peterson simply because he had engaged in prior illegal activity however petitioner bears the burden_of_proof on this issue and she has fallen short in carrying that burden rule a 290_us_111 see purcell v commissioner f 2d pincite sonnenborn v commissioner t c pincite petitioner's argument with respect to taxable_year is bootstrapped to her argument with respect to taxable_year she maintains that she lacked reason to know of the understatement for because her husband's embezzlement activities took place at his law office and not at the couple's residence for reasons explained earlier in this opinion we find this argument unpersuasive petitioner has provided little convincing evidence in this case and her arguments are cursory and attenuated moreover although petitioner testified that she questioned the staff at mr peterson's office about the embezzlement she failed to corroborate that testimony because petitioner's testimony in this regard is self-serving and questionable we find it to be unreliable and lacking credibility accordingly we conclude that petitioner has failed to establish that she lacked involvement in her family's financial and business affairs to an extent sufficient to conclude that she had no reason to know that the income reported in the couple's return for taxable_year was erroneous the third factor we consider is the presence of unusual or lavish expenditures by petitioner's family the presence of unusual or lavish expenditures may put a taxpayer on notice that it is probable that income is being omitted from a joint_return 72_tc_356 a taxpayer claiming relief as an innocent spouse cannot close his or her eyes to unusual or lavish expenditures that might have alerted him or her to unreported income 72_tc_1164 57_tc_680 petitioner's argument with respect to this factor is considerably thin it essentially amounts to a general denial that either she or her former husband experienced any change in their individual lifestyles and that the couple did not make any unusual or lavish expenditures during either taxable_year pinciteas previously noted uncontradicted questionable testimony need not be accepted by this court see 456_f2d_145 6th cir affg t c memo 450_f2d_1239 5th cir affg tcmemo_1970_89 87_tc_74 issue we concluded that petitioner has failed to satisfy her burden_of_proof as to this factor with respect to both taxable years at issue in taxable_year the couple acquired more than dollar_figure of depreciable assets for their farming operation among the assets purchased were at least head of livestock a ford truck two trailers and two tractors whether such purchases are to be considered lavish and unusual for petitioner's household is obviously a question of fact as one person's luxury can be another person's necessity and the lavishness of an expense must be measured from each family's relative level of ordinary support sanders v united_states f 2d pincite but we are unable to make a proper assessment of the asset acquisitions involved in this case because the record lacks evidence against which an appropriate comparison can be made perhaps petitioner and her former husband routinely acquired large quantities of livestock as well as multiple vehicles and farm equipment but nothing in the record suggests this to be the case in fact petitioner does not even argue as much similarly with respect to taxable_year other than petitioner's general denial as noted above the record lacks evidence of whether petitioner and her former husband made unusual or lavish expenditures or experienced significant changes in lifestyle persuasive evidence would have been relatively easy for petitioner to provide yet she elected not to provide it relying instead on her general denial due to the lack of persuasive evidence in the record and in light of our concerns with petitioner's credibility we are simply reluctant to conclude that petitioner's self-serving denial satisfies her burden_of_proof as to this factor the fourth factor we consider when assessing whether a taxpayer had reason to know of the existence of a substantial_understatement at the time he or she signed the return focuses on whether the taxpayer's spouse was forthright about the omitted income because petitioner did not receive actual knowledge of the embezzlement income at issue in this case until date it is clear that mr peterson was evasive with respect to his embezzlement activities during both taxable years at issue however while the record contains evidence that mr peterson might have maintained a secret checking account such evidence is not sufficient to convince us that the funds mr peterson embezzled were accumulated in that account to the contrary it is clear from the record that during a large amount of otherwise unexplained cash flowed through the couple's two joint accounts managed by petitioner accordingly though petitioner did not acquire actual knowledge of her former husband's embezzlement activity until after she signed the joint_return for taxable_year we find that mr peterson did not attempt to conceal from petitioner the asset acquisitions or other expenditures made with embezzled funds during that year with respect to taxable_year we find that petitioner has established that her former husband attempted to conceal the extent of his embezzlement activities by misleading petitioner when she inquired whether the dollar_figure entry on their return accounted for all of the couple's embezzlement income having thoroughly examined the circumstances of the instant case we conclude that a reasonably prudent person would have seriously questioned the gross_income reported in the joint_return petitioner and her former husband filed for taxable_year none of the four factors discussed above favors petitioner with respect to taxable_year we therefore conclude that petitioner had a duty_of inquiry with respect to the correctness of the reported income and that she failed to discharge that duty see park v commissioner f 3d pincite sanders v united_states supra pincite accordingly we find based on the entire record that petitioner had reason to know of the substantial_understatement of tax on her return resulting from the omission of the income embezzled by mr peterson during taxable_year with respect to taxable_year our examination of the circumstances of the instant case indicates and we find accordingly that petitioner has failed to establish that she had no reason to know of the substantial_understatement of tax on her return resulting from the omission of the income embezzled by mr peterson during taxable_year of the four factors discussed above only mr peterson's evasiveness benefits petitioner the weight we attribute to such factor however does not exceed the amount of weight we attribute to any of the remaining three factors each of which favors respondent in light of the facts of the instant case we do not think that mr peterson's evasiveness was of such an extent that petitioner could not have had reason to know of the understatement of income in the return sec_6013 the next matter we consider is whether it would be inequitable to hold petitioner liable for the deficiencies in tax attributable to her former husband's embezzlement activities see sec_6013 in answering this question we take into account all of the facts and circumstances id sec_1 b income_tax regs a factor to be considered is whether the spouse seeking relief significantly benefited either directly or indirectly from the omitted income 20_f3d_173 5th cir affg tcmemo_1992_36 sec_1 b income_tax regs normal support which is to be measured by a couple's circumstances is not considered a significant benefit sanders v united_states supra pincite terzian v commissioner t c pincite mysse v commissioner t c pincite a significant benefit exists if expenditures have been made which are unusual for the taxpayer's accustomed lifestyle terzian v commissioner supra other factors include whether the spouse seeking relief has been deserted by the other spouse or is divorced or separated from that spouse sec_1 b income_tax regs and probable future hardships that would be visited upon the purportedly innocent spouse were he or she not relieved from liability sanders v united_states supra pincite n based upon the record in the instant case we conclude that petitioner has failed to establish that she did not receive significant benefits from the funds that mr peterson embezzled during taxable years and for the record indicates that the couple enjoyed more disposable income as a result of the embezzled funds than would have been otherwise available from the couple's reported earnings petitioner has failed to establish that mr peterson used the embezzled funds in a manner that did not benefit her significantly to the contrary and particularly with respect to taxable_year the record indicates that the funds were used for the significant benefit of the family and its beef farm operation petitioner has not established that such benefits were consistent with her then existing lifestyle nor has she established that they constituted normal support when assessing whether it would be inequitable to hold petitioner liable for the deficiencies attributable to mr peterson's embezzlement activity we also consider whether petitioner was deserted or divorced subsequent to that activity the couple did receive a divorce subsequent to we find however that such circumstance does not outweigh the significant benefits petitioner received from the embezzled funds furthermore petitioner has not established that any hardship she would encounter as a result of incurring liability for the deficiencies attributable to the omission of the embezzled funds from the or returns would make it inequitable to hold her jointly liable for those deficiencies we find therefore that it would not be inequitable to hold petitioner liable for the understatements attributable to the funds embezzled by mr peterson in taxable years and because petitioner has failed to satisfy all of the conjunctive factors set forth in sec_6013 we hold that she does not qualify for innocent spouse relief and is therefore jointly and severally liable for the deficiencies in tax additions to tax and penalties for and to reflect the foregoing decision will be entered under rule
